DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
Claim 1, line 24: “indicate” should be “indicates”;
Claim 11, line 23: “indicate” should be “indicates”; and
Claim 13, line 25: “indicate” should be “indicates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “generating a vibration index (VI) based on the vibration jitter and the FPUM of the person for each of the joints, wherein the vibration index is an aggregated score comprising a vibration profile of the person for all of the joints, and wherein the vibration index indicate corrective body vibrations measured quantitatively in terms of angular motion across the joints of the person” in lines 21-26. However, applicant fails to disclose sufficient description of the analysis and/or algorithm required to support the claim language. For example, the specification does not disclose (A) how the vibration is an aggregated score and (B) what calculations are required for generating the vibration index. As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. The specification describes the vibration index in ¶¶ [026], [030]. However, the above description only describes the vibration index in terms of functional language specifying a desired result (e.g., “a vibration index (VI) is generated based on the vibration jitter and FPUM of the person. The Vibration index (VI) is an aggregated score comprising all joint's vibration profile” ¶ [030]; “vibration index (VI - corrective body vibrations, measured quantitatively in terms of angular motion across hip, knee and trunk)” ¶ [026]). The specification does not disclose (A) how the vibration is an aggregated score and (B) what calculations are required for generating the vibration index. Therefore, the applicant fails to disclose sufficient description of the analysis and/or algorithm required to support the claim language. Claims 11 and 13 are rejected for reciting similar recitations.
Claims 6-7 and 9-10 are rejected by virtue of their dependence from claim 1. 
Claims 17-18 and 20 are  rejected by virtue of their dependence from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a joint movement profile of one or more joints of the person in 3D space” in lines 10-11 which indicates that there is a single joint movement profile for the one or more joints of the person. Claim 1 further indicates that “the joint movement profile is different for each joint of the person” in lines 11-12 which suggests that there are more than one joint movement profiles. It is unclear whether there are one or more joint movement profiles. Claims 11 and 13 are rejected for reciting similarly unclear recitations.
Claims 6-7 and 9-10 are rejected by virtue of their dependence from claim 1. 
Claims 17-18 and 20 are  rejected by virtue of their dependence from claim 13.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. Claims 1, 6-7, 9-11, 13, 17-18, 20 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method, which is a process.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Additionally or alternatively, Claim 1 is directed to mathematical algorithms and formulas.  In particular, claim 1 recites the following limitations: 
[A1]: removing a plurality of noises from the skeleton data;
[B1]: calculating a single limb stance (SLS) duration of the person using the skeleton data of the person;
[C1]: computing a velocity profile of each joint of the person;
[D1]: measuring a vibration jitter and a force per unit mass (FPUM) of the person using a joint movement profile of one or more joints of the person in 3D space, wherein the joint movement profile is different for each joint of the person, wherein the joint movement profile is obtained from the 3D motion sensor, wherein a mean frequency is computed for each segment of the joint movement profile for each joint, wherein the vibration jitter for each joint is measured as a relative variation in the mean frequency of the segments before, during and after SLS, and wherein the FPUM is measured as a rate of change of velocity for each joint;
[E1]: validating the calculated SLS duration, the measured vibration jitter and the FPUM using a Brand-Altman plot;
[F1]: generating a vibration index (VI) based on the vibration jitter and the FPUM of the person for each of the joints, wherein the vibration index is an aggregated score comprising a vibration profile of the person for all of the joints, and wherein the vibration index indicates corrective body vibrations, measured quantitatively in terms of angular motion across the joints of the person;
[G1]: generating a first balance score and a second balance score of the person using the SLS duration and the vibration index, wherein the first balance score and the second balance score jointly indicate the postural balance of the person, wherein the first balance score is computed as 1 - exp (-B*beta), where B = (1/VI) and beta = 0.00490, wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed as 1 - exp(-A*beta), where A=alpha*(SLS Duration) + (1-alpha)*(1/VI), where alpha =0.004904, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance; 
[H1]: validating the second balance score with a standard clinical score such as Berq Balance Scale, Timed up and go scale; 
[I1]: performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score; and 
[J1]: determining the postural balance of the person based on the first balance score and the validated second balance score, wherein the determined postural balance aids in analyzing fall risk of the person.
These elements [A1]-[J1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of obtaining skeleton data, manually delete erroneous data, mentally calculate a SLS duration based on points of the skeleton data, mentally (or with the aid of pen-and-paper) compute a derivative of the skeleton data to obtain a velocity profile, mentally (or with the aid of pen-and-paper) calculate vibration jitter and FPUM based on the velocity profile of the joints, mentally (or with the aid of pen-and-paper) calculate a vibration index and first and second balance scores, and compare the scores to clinical standards. Additionally or alternatively, the elements of claim 1 are directed to mathematical algorithms or formulas. For example, the element [D1] recite mathematical algorithms or formulas for determining a mean frequency, a vibration jitter, and FPUM. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: obtaining skeleton data of the person using a 3D motion sensor;
[B2] wherein the person is performing a single limb stance (SLS) exercise; and
[C2]: processor implemented steps.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the use of a 3D motion sensor for obtaining skeleton data is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - See MPEP 2106.04(d) and MPEP 2106.05(h).
The element [C2] does not integrate the exception into a practical application of the exception because the element [C2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: obtaining skeleton data of the person using a 3D motion sensor;
[B3] wherein the person is performing a single limb stance (SLS) exercise; and
[C3]: processor implemented steps.
Simply reciting the element [A3] does not qualify as significantly more because the use of a 3D motion sensor for obtaining skeleton data is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such 3D motion sensor is well-understood, routine, and conventional, as is evidenced by “A Markerless Motion Tracking Approach to Understand Changes in Gait and Balance: A Case Study” to Dolatabadi et al. (hereinafter Dolatabadi) (previously cited). In particular, Dolatabadi teaches that a gait laboratory typically uses different tools including 3D motion analysis to evaluate biomechanics of gait (Dolatabadi Page 2 Introduction Section). Dolatabadi additionally teaches that various markerless 3D motion capture sensors such as webcams are a thriving area of research (Dolatabadi Page 2 right-hand column). Finally, Dolatabadi teaches that previous research has focused on measuring gait parameters in a clinical laboratory setting using the Kinect.
Simply reciting the element [B3] does not qualify as significantly more because the element [B3] amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - See MPEP 2106.04(d) and MPEP 2106.05(h). Furthermore, the performance of a single limb stance exercise is well-understood, routine, and conventional, as is evidenced by “Single Limb Stance Times A Descriptive Meta-Analysis of Data from Individuals at Least 60 Years of Age” by Bohannon (hereinafter Bohannon). Bohannon discloses that the single limb stance has been used widely, either alone or as part of a larger test battery (Bohannon, Page 70, left-hand column). Such a disclosure indicates that the SLS test is well-understood, routine, and conventional. 
Simply reciting the element [C3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 11 and 13 recite mirrored system and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 

Claims 4-7 and 6-10 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 17-18 and 20 depend from claim 13, and recite the same abstract idea as claim 13. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

No Prior Art Rejections
	There are no prior art rejections of claims 1, 6-7, 9-11, 13, 17-18, and 20. 
With regards to claims 1, 11, and 13, the prior art does not teach or suggest  generating a first balance score and a second balance score of the person using the SLS duration and the vibration index, wherein the first balance score and the second balance score jointly indicate the postural balance of the person, wherein the first balance score is computed as 1 - exp(-B*beta), where B = (1/VI) and beta = 0.00490 , wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed as 1 - exp(-A*beta), where A=alpha*(SLS Duration) + (1-alpha)*(1/VI), where alpha =0.004904, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance” along with the other features of claims 1, 11, and 13, respectively. 
Claims 6-7 and 9-10 do not have prior art rejections by virtue of their dependence from claim 1. Claims 17-18 and 20 do not have prior art rejections by virtue of their dependence from claim 13. 

Response to Arguments
Specification
In view of the amendments to the abstract, the objections to the specification were withdrawn.

Claim Objections
There are new grounds of claim objections that were necessitated by the claim amendments filed 06/24/2022. 

Claim Rejections - 35 U.S.C. § 112(a)
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
In particular, the Applicant cites to paragraph 30 of the specification, which discloses that “a vibration index (VI) is generated based on the vibration jitter and FPUM of the person. The Vibration index (VI) is an aggregated score comprising all joint’s vibration profile.” However, this reference to paragraph 30 is not persuasive because the disclosure merely describes the vibration index in terms of functional language specifying a desired result without disclosing the algorithms, steps, or calculations required for determining the vibration index. The paragraph does not disclose how the vibration index is computed, and it does not disclose what relationship is used to arrive at the vibration index using the vibration jitter, FPUM, and the vibration profile. 
Additionally, the Applicant cites to paragraphs 23-26 which disclose how the vibration jitter and force per unit mass (FPUM) are measured. However, these references to paragraphs 23-26 are not persuasive because the disclosures merely describe how the vibration jitter and FPUM are determined without describing their relationships to the vibration index. The paragraphs do not disclose how the vibration index is computed, and it does not disclose what relationship is used to arrive at the vibration index using the vibration jitter, FPUM, and the vibration profile. 
In view of the above, the Applicants arguments regarding the rejections under 35 U.S.C. § 112(a) are not persuasive, and the rejections are maintained.

Claim Rejections - 35 U.S.C. § 112(b)
Claim 1 was rejected under 35 U.S.C. §112(b) for reciting “a joint movement profile the person in 3D space” in lines 10-11 and “the joint movement profile is different for each joint of the person” in lines 11-12, which creates confusion as to whether there are one or more joint movement profiles. The Applicant amended the claim to recite “a joint movement profile of one or more joints of the person in 3D space”, and the Applicant restates the limitations in the claims. However, the amendment and the Applicants statements do not resolve the issue, and the rejection is maintained. There is still confusion as to whether there are one or more joint movement profiles. Are there segments in the joint movement profile which correspond to the joints? Are the segments different from each other? 
The other claim rejections under 35 U.S.C. §112(b) were withdrawn in view of the claim amendments and arguments filed 06/24/2022. 


Claim Rejections - 35 U.S.C. § 101
Applicant's arguments and amendments filed 06/24/2022 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts that “the features C1 and D1 cannot be practically performed in the human mind, or by a human using a pen and paper”, reiterates the calculations for determining the vibration jitter and the FPUM, and presents amendments to the claims regarding the calculations of the of the vibration jitter and the FPUM.  
These arguments are not persuasive because the Applicant’s arguments with regards to element [C1] amount to the mere allegation that the elements are not directed to a mental process without evidentiary support.  Additionally, the Applicant’s arguments regarding amended element D1 are moot because the element D1 is directed towards mathematical relationships and algorithms, which are judicial exceptions. 
Element [C1] corresponds to computing a velocity profile of each joint of the person. The Examiner maintains that the claimed element could be practically performed in the mind for the reasons set forth in the applied rejection under 35 U.S.C. § 101. For example, one of skill in the art may be able to track the distance and time parameters of joint movements in a video and then estimate the velocity of the joints.  Additionally, the  Applicant merely sets forth conclusory statements indicating that the steps cannot be performed in the mind without providing any evidentiary support.  
Element [D1] is being interpreted to correspond to measuring a vibration jitter and a force per unit mass (FPUM) of the person using a joint movement profile of one or more joints of the person in 3D space, wherein the joint movement profile is different for each joint of the person, wherein the joint movement profile is obtained from the 3D motion sensor, wherein a mean frequency is computed for each segment of the joint movement profile for each joint, wherein the vibration jitter for each joint is measured as a relative variation in the mean frequency of the segments before, during and after SLS, and wherein the FPUM is measured as a rate of change of velocity for each joint. However, this element is directed to mathematical relationships or algorithms, which are judicial exceptions. See MPEP 2106.04(a)(2)(I).

The Applicant asserts that the “amended claims as a whole integrates the abstract idea into a practical application of accurately determining postural balance of the person based on measuring a vibration jitter and a force per unit mass (FPUM) of the person using a joint movement profile of one or more joints of the person in 3D space, generating scores which are obtained systematically based on various parameters and by validation of the experimental findings”. This argument is not persuasive because the calculation of a postural balance is directed to a judicial exception for the reasons listed above in the rejection under 35 U.S.C. § 101, and the calculation is not directed to a practical application. 
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
However, the calculation of the postural balance does not fall into any of the above categories. Therefore, the claim is not eligible. 

The Applicant asserts that “the claimed subject matter achieves significantly more in terms of generated vibration index computed from the vibration profile associated different body segments and determining postural balance of the person in terms of balance scores calculated using the measured singles limb stance duration”. However, this argument is not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the claims amount to significantly more than the judicial exception itself. Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception are provided in MPEP 2106.05 (I) (A). However, the generation of a vibration index and the determination of a postural balance does not fall into any of the listed categories. Additionally, the Examiner notes that the vibration index and the balance scores are considered to be components of the abstract idea. MPEP 2106.05(a) (II) discloses that an improvement in the abstract idea itself  is not an improvement in technology. Therefore, improvements in the measurement of vibration index and the balance scores are not significantly more than the judicial exception itself. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792